UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From TO Commission File No. 000-23529 BRIDGETON TACTICAL ADVISORS FUND, LP Delaware 22-678474 (a Delaware Partnership) (I.R.S. Employer Identification No.) 7535 Windsor Drive, Suite A205 Allentown, PA 18195 (610) 366-3922 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES QNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if a Smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x BRIDGETON TACTICAL ADVISORS FUND, LP INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Page Item 1. Condensed Financial Statements 2 Condensed Statements of Financial Condition 2 Condensed Schedules of Investments 3 Condensed Statements of Income (Loss) 5 Condensed Statements of Changes in Partners’ Capital(Net Asset Value) 6 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 1 PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements BRIDGETON TACTICAL ADVISORS FUND, LP CONDENSED STATEMENTS OF FINANCIAL CONDITION As of June 30, 2012 (Unaudited) and December 31, 2011 June 30, December 31, ASSETS Equity in futures trading accounts: Due from brokers (including margin deposits of$1,311,745 for 2012 and $1,115,232 for 2011) $ $ Net unrealized gains on open contracts Net unrealized (losses) on open contracts ) - Cash and cash equivalents Due from general partner TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) LIABILITIES Prepaid subscriptions $ $ Redemptions payable Other accrued expenses Accrued incentive fees Accrued management fees TOTAL LIABILITIES PARTNERS’ CAPITAL (NET ASSET VALUE) Limited partners - Class A (2,057.4244 and 2,219.1567 fully redeemable units at June 30, 2012 and December 31, 2011, respectively) Limited partners - Class B (1,924.6663 and 2,117.0906 fully redeemable units at June 30, 2012 and December 31, 2011, respectively) General partner - Class A (0.2618 fully redeemable units at June 30, 2012 and December 31, 2011) TOTAL PARTNERS’ CAPITAL (NET ASSET VALUE) TOTAL LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) $ $ See Notes to Condensed Financial Statements. 2 BRIDGETON TACTICAL ADVISORSFUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of June 30, 2012 (Unaudited) LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities % Currencies ) )% Energy ) )% Financials ) )% Metals ) )% Stock indices % Total long futures contracts $ % SHORT FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities ) )% Currencies ) )% Energy ) )% Financials % Metals ) )% Stock indices ) )% Total short futures contracts $ ) )% Total futures contracts $ % * No single contract’s value exceeds 5% of partners’ capital. See Notes to Condensed Financial Statements. 3 BRIDGETON TACTICAL ADVISORSFUND, LP CONDENSED SCHEDULES OF INVESTMENTS (CONTINUED) As of December 31, 2011 LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities % Currencies % Energy ) )% Financials % Metals % Stock indices % Total long futures contracts $ % SHORT FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities ) )% Currencies % Energy % Financials ) )% Metals % Stock indices ) )% Total short futures contracts $ % Total futures contracts $ % *No single contract’s value exceeds 5% of partners’ capital. See Notes to Condensed Financial Statements. 4 BRIDGETON TACTICAL ADVISORS FUND, LP CONDENSED STATEMENTS OF INCOME (LOSS) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, NET INVESTMENT (LOSS) Income: Interest income $ Expenses: Brokerage commissions Incentive fees - Management fees Professional fees Accounting, administrative and other expenses Total expenses Net investment (loss) TRADING PROFITS (LOSSES) Profits (losses) on trading of futures: Net realized gains on closed contracts Change in net unrealized gains (losses) on open contracts ) Net trading profits (losses) ) ) NET INCOME (LOSS) $ $ ) $ ) $ ) NET INCOME (LOSS) PER UNIT (based on weighted average number of units outstanding during the period) Class A $ $ ) $ ) $ ) Class B - Series 1 $ $ ) $ ) $ ) Class B - Series 2 $ $ ) $ ) $ ) Class B - Series 3 $ $ ) $ ) $ ) See Notes to Condensed Financial Statements. 5 BRIDGETON TACTICAL ADVISORS FUND, LP CONDENSED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2012 (Unaudited) CLASS A CLASS B LIMITED PARTNERS General Partner Limited Partners Total Series 1 Series 2 Series 3 Total Units Amount Units Amount Class A Units Amount Units Amount Units Amount Class B Total PARTNERS' CAPITAL, JANUARY 1, 2012 $ Subscriptions - Redemptions - - ) - - ) ) Net (loss) - ) - ) ) - ) - ) - ) ) ) PARTNERS' CAPITAL, JUNE 30, 2012 $ Net Asset Value Per Unit Class A Class B, Series 1 Class B, Series 2 Class B, Series 3 January 1, 2012 $ June 30, 2012 $ (1)Based on 2,219.4185 Class A shares (2)Based on 2,057.6862 Class A shares See Notes to Condensed Financial Statements. 6 BRIDGETON TACTICAL ADVISORS FUND, LP CONDENSED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) (CONTINUED) For the Six Months Ended June 30, 2011 (Unaudited) CLASS A CLASS B LIMITED PARTNERS General Partner Limited Partners Total Series 1 Series 2 Series 3 Total Units Amount Units Amount Class A Units Amount Units Amount Units Amount Class B Total PARTNERS' CAPITAL, January 1, 2011 $ Subscriptions - Redemptions - - ) - - ) ) Transfers ) ) - Net income loss) - 45 - ) ) - ) - ) - ) ) ) PARTNERS' CAPITAL, June 30, 2011 $ Net Asset Value Per Unit Class A Class B, Series 1 Class B, Series 2 Class B, Series 3 January 1, 2011 $ June 30, 2011 $ (1)Based on 2,583.8507 Class A shares (2)Based on 2,335.4323 Class A shares See Notes to Condensed Financial Statements. 7 BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 1.
